PER CURIAM.
In this appeal of a final order of the Electrical Contractors’ Licensing Board of the Department of Business and Professional Regulation, Tony Finno, d/b/a True Power Electric, Inc., challenges an order of restitution following a finding by the Board that appellant violated sections 489.533(l)(m)l and 489.533(l)(m)3, Florida Statutes. The Board concedes that restitution was improperly ordered under the specific facts of this case. Accordingly, the final order is reversed insofar as restitution is ordered and the cause is remanded for consideration of an appropriate penalty pursuant to section 120.68(7)(e)4, Florida Statutes.
REVERSED and REMANDED.
WOLF, VAN NORTWICK, and LEWIS, JJ., Concur.